                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


MICHAEL RAY THOMAS,

                   Petitioner,                   Case Number: 2:18-CV-13829
                                                 HON. ARTHUR J. TARNOW
v.

THOMAS WINN,

                   Respondent.
                                       /

           ORDER GRANTING PETITIONER’S MOTION TO
       AMEND MOTION FOR DISCOVERY (ECF NO. 22), DENYING
        PETITIONER’S MOTION FOR DISCOVERY (ECF NO. 21),
     AND DENYING PETITIONER’S MOTION FOR BOND (ECF NO. 25)

       Michigan state prisoner Michael Ray Thomas filed a pro se petition for a

writ of habeas corpus under 28 U.S.C. § 2254, challenging his convictions for

possession of child sexually abusive material, using a computer to commit

possession of child sexually abusive material, and unlawful use of the internet to

solicit child sexually abusive material. On May 16, 2019, the Court appointed

counsel to represent Thomas. Now before the Court are three motions filed by

counsel: Motion for Discovery, Motion to Amend Motion for Discovery, and

Motion for Bond.
I.    Background

      In 2012, Thomas became the subject of a police investigation after Paul

McNeil contacted the Ferndale Police Department in September of that year to

report that he had an email exchange with an individual who asked about sexual

activity with children. The individual sent McNeil a photograph showing sexual

activity between a young female and a male and asked McNeil to sent nude

photographs of his children. Police traced the email address to Thomas and

obtained a search warrant for Thomas’s home. Police seized a number of

computers and electronic storage devices from Thomas’s home. A forensic

computer expert with the Oakland County Sheriff’s Department, recovered 115

images of child pornography.

      The prosecution also presented evidence of an email exchange from late

2011 to early 2012 between Detective Marcus Penwell of the Franklin County

(Ohio) Sheriff’s Department and another individual who used the same email

address used in communications with McNeil. The person sent Penwell several

images of young children engaged in sexual activity and asked Penwell to send

similar images. Penwell contacted the New Baltimore Police Department to share

this information after determining that the email originated from a physical address

in New Baltimore’s jurisdiction.


                                         2
      At trial, Thomas did not dispute that child sexually abusive material was

found on his computers but denied that he was the person who communicated with

McNeil or placed any of the images on the computers.

II.   Discussion

      A.     Discovery Motions

      Thomas filed a motion for discovery and two weeks later filed a motion to

amend the motion for discovery to correct a factual inaccuracy in the original

pleading. The Court will grant the motion to amend.

      Thomas seeks discovery pursuant to Rule 6 of the Rules Governing Section

2254 Cases in the United States District Courts. “A habeas petitioner, unlike the

usual civil litigant in federal court, is not entitled to discovery as a matter of

ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997). A district court, in

its discretion, may grant discovery in a habeas case “upon a fact specific showing

of good cause under Rule 6.” Stanford v. Parker, 266 F.3d 442, 460 (6thCir.

2001). Rule 6 “embodies the principle that a court must provide discovery in a

habeas proceeding only ‘where specific allegations before the court show reason to

believe that the petitioner may, if the facts are fully developed, be able to

demonstrate that he is ... entitled to relief.” Williams v. Bagley, 380 F.3d 932, 974

(6th Cir. 2003) (quoting Bracy v. Gramley, 520 U.S. 899, 908-09 (1997)). The


                                            3
moving party bears the “burden of demonstrating the materiality of information

requested.” Stanford, 266 F.3d at 460.

      Thomas seeks discovery from four law enforcement agencies, Google, and

Comcast. First, he asks for discovery of these items from the three Michigan law

enforcement agencies involved in his criminal case (Ferndale Police Department,

Oakland County Sheriff’s Department and New Baltimore Police Department):

investigation reports, PCRs (Preliminary Complaint Reports), warrant requests, lab

reports, forensic reports, and seized evidence. (ECF No. 21, PageID.2060-61.)

These items, Thomas argues, will allow him to “determine the scope of trial

counsel’s failure to investigate Petitioner’s defense.” (Id. at PageID.2061.)

Thomas’s general request for a broad swath of documents, reports, and evidence

fails to satisfy Rule 6's “good cause” standard. The “good cause” standard requires

a petitioner to identify something he expects to undercover through the discovery

requests. See Williams, 380 F.3d at 976. Many of the materials sought were

introduced at Thomas’s trial and admitted without objection indicating the

materials were produced prior to the trial. To the extent that the requested

discovery was not available to the defense prior to trial, Thomas submits no

“specific allegations of fact” which would make his discovery request anything

more than an unsanctioned “fishing expedition[] based on ... conclusory


                                          4
allegations.” Id. at 974.

         Second, from the Franklin County (Ohio) Sheriff’s Department, Thomas

seeks:

         [D]iscovery to identify information relating to prior acts, as described
         by Detective Marcus Penwell ... in the trial transcript. Access to the
         records may assist in determining if the testimony was properly
         admitted into evidence.

Id.

         This request, without more specificity, is an impermissible fishing

expedition. Further, the habeas claim related to this request alleges that the trial

court erroneously admitted other acts evidence under Michigan Rule of Evidence

404(b). Thomas raises this claim only as an alleged violation of state law. Habeas

relief “does not lie for errors of state law.” See Estelle v. McGuire, 502 U.S. 62, 67

(1991). Thomas, accordingly, does not show that development of this issue might

demonstrate that he is entitled to relief.

         Finally, Thomas requests permission to issue two non-party subpoenas to

Comcast and Google which “may lead to exculpatory evidence.” (ECF No. 21,

PageID.2061.) As with Thomas’s other discovery requests, this one is overly

broad and based upon hope and speculation. The request lacks support, e.g. an

expert witness affidavit, to explain how this discovery is necessary to bolster

Thomas’s habeas claims or could supply relevant information omitted from the

                                             5
original investigation.

      The Court will therefore deny Thomas’s discovery requests. This dismissal

is without prejudice to Thomas’s ability to seek discovery with a proper showing

of good cause.

      B.     Motion for Bond

      Thomas seeks release on bond pending a decision on his habeas corpus

petition. Release on bond pending a decision on the merits of a habeas corpus

petition is rarely granted. To qualify for release, a petitioner must show: (1) a

substantial claim of law based on the facts surrounding the petition, and (2) the

existence of “some circumstance making the [motion for bond] exceptional and

deserving of special treatment in the interests of justice.” Aronson v. May, 85 S.

Ct. 3, 5 (1964); Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990). “Since a habeas

petitioner is appealing a presumptively valid state conviction, both principles of

comity and common sense dictate that it will indeed be the very unusual case

where a habeas petitioner is admitted to bail prior to a decision on the merits in the

habeas case.” Lee v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993).

      Thomas raises four claims for habeas relief. The standard of review applied

to a federal habeas corpus petition is an “exacting” one. Bush v. Warden, Southern

Ohio Correctional Facility, 573 F. App’x 503, 513 (6th Cir. 2014). The Michigan


                                          6
Court of Appeals ruled on the merits of each of the claims raised in the petition.

“A state court’s determination that a claim lacks merit precludes federal habeas

relief so long as ‘fairminded jurists could disagree’ on the correctness of the state

court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011), citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). Thomas challenges

presumptively valid state court convictions and both state appellate courts have

affirmed the convictions. Given the high level of deference afforded state court

decisions on habeas review, the Court finds that this factor weighs against granting

release on bond. The Court’s appointment of counsel for Thomas does not change

this analysis. The Court’s order appointing counsel was not, as Thomas implies, a

comment on the merits of the petition or on the likelihood of success.

      Thomas argues that his family support, service in the United States Army,

prior compliance with bond conditions, and excellent institutional record also

support his release on bond. These factors may prove relevant to future parole

consideration by the Michigan Parole Board, but they are not relevant to

consideration of a habeas petitioner’s request for release on bail because a habeas

petitioner’s conviction is final and presumptively valid. Accord Villa v. Straub,

No. 502-cv-128, 2005 WL 1875091, *1 (W.D. Mich. Aug. 5, 2005) (habeas

petitioner’s argument for bond based, inter alia, on strong family ties was “neither


                                           7
unique nor compelling”).

      Thomas maintains that the short term that remains on his sentence

constitutes an extraordinary circumstance warranting his release on bond. The

time period remaining on a habeas petitioner’s sentence may, in certain situations,

constitute extraordinary circumstances. See Landano v. Rafferty, 970 F.2d 1230,

1239 (3rd Cir. 1992) (finding special circumstances may arise when time

remaining on a prisoner’s sentence is so short there was a danger that the petitioner

would already have completed his sentence before habeas relief could be granted).

In this case, however, the Michigan Department of Corrections' Offender Tracking

Information System (OTIS) indicates that Thomas’s earliest release date is in

2027.1 The time remaining on his sentence is substantial.

      Finally, Thomas’s claim of actual innocence also does not amount to an

extraordinary circumstance. A habeas petitioner “comes before the court with a

strong – and in the vast majority of cases conclusive – presumption of guilt.”

Schlup v. Delo, 513 U.S. 298, 326 n. 42 (1995). Thomas’s actual innocence claim

is not uncommon nor is it compelling enough to warrant release on bond.

      Accordingly, the Court GRANTS Petitioner’s Motion to Amend (ECF No.



      1
      The Court may take judicial notice of information on OTIS. See Ward v.
Wolfenbarger, 323 F. Supp. 2d 818, 821, n.3 (E.D. Mich. 2004).

                                          8
22), and DENIES Petitioner’s Motion for Discovery (ECF No. 21) and Motion for

Bond (ECF No. 25).

      SO ORDERED.


                               s/Arthur J. Tarnow
                              ARTHUR J. TARNOW
                              UNITED STATES DISTRICT JUDGE
Dated: February 20, 2020




                                      9
